                                                                       
                                                            Exhibit 10.2(a)















FIRST AMENDMENT TO

MASTER FACILITY AND
GROUND HANDLING AGREEMENT

Among

Continental Airlines, Inc.,

ExpressJet Holdings, Inc.,

And

ExpressJet Airlines, Inc.

Dated as of November 1, 2003

--------------------------------------------------------------------------------


FIRST AMENDMENT TO

MASTER FACILITY AND GROUND HANDLING AGREEMENT

            This FIRST AMENDMENT TO MASTER FACILITY AND GROUND HANDLING
AGREEMENT (this “Agreement”), dated as of November 1, 2003, is among Continental
Airlines, Inc., a Delaware corporation (“Continental”), ExpressJet Holdings,
Inc., a Delaware corporation (“Holdings”) and ExpressJet Airlines, Inc., a
Delaware corporation and a wholly owned subsidiary of Holdings (“ExpressJet”).

RECITALS:

            WHEREAS, Continental, Holdings and ExpressJet are parties to that
certain Master Facility and Ground Handling Agreement dated as of January 1,
2001 (the “Master Facility Agreement”);  and

            WHEREAS, Continental, Holdings and ExpressJet desire to amend
certain provisions of the Master Facility Agreement as more fully set forth
herein;

            NOW, THEREFORE, in consideration of the foregoing premises and the
mutual covenants and obligations hereinafter contained, the parties agree to
amend the Master Facility Agreement as follows:

ARTICLE I.
AMENDMENTS TO MASTER FACILITY AGREEMENT

            Section 1.1.     Amendment to Section 1

      Section 1 of the Master Facility Agreement is hereby amended by deleting
the definition of “Incremental Facilities” in its entirety and adding the
following definition of “Incremental Contractor Terminal Facilities”:

            “Incremental Contractor Terminal Facilities” shall mean, for
purposes of determining the allocation of rental charges in respect thereof
between Contractor and Continental hereunder and under the Capacity Purchase
Agreement, (i) in the case of Contractor Terminal Facilities that are located at
a Continental Airport, all such facilities that are Passenger-Related Terminal
Facilities used by Contractor and not used by Continental, its Subsidiaries, or
other aircraft operating under Continental’s code (other than by Contractor) and
(ii) in the case of Contractor Terminal Facilities that are located at a
Contractor Airport and used by Contractor, all such facilities only to the
extent that, and in a percentage amount equal to, a fraction (x) the numerator
of which is the total number of passengers boarded on Scheduled Flights from all
such facilities and (y) the denominator of which is (A) if the number of
Scheduled Flights from all such facilities exceeds 50% of the total number of
flights operating under Continental’s code (including Scheduled Flights) from
all such facilities, then the sum of the total number of passengers boarded on
Scheduled Flights from all such facilities and the total number of passengers

--------------------------------------------------------------------------------


boarded on aircraft operated by Continental from all such facilities, or (B) if
the number of Scheduled Flights from all such facilities does not exceed 50% of
the total number of flights operating under Continental’s code (including
Scheduled Flights) from all such facilities, then the sum of the total number of
passengers boarded on aircraft operated from all such facilities by Continental
and all aircraft operating under Continental's code (including Scheduled
Flights) together with, in the case of passengers that do not board at such
facilities, all passengers using any of such facilities that are ticket counter
facilities; provided, that notwithstanding any of the foregoing, no Terminal
Facilities at Hub Airports shall be Incremental Contractor Terminal Facilities;
and provided further, that the term “used by” shall mean used at any time within
the three months preceding the date of determination or expected to be used
within the three months immediately following the date of determination (i) by
Contractor for Scheduled Flights, or (ii) by Continental, its Subsidiaries, or
other aircraft operating under Continental’s code (other than by Contractor) for
scheduled flights (including seasonally-scheduled flights and scheduled charter
service), as the case may be.  Consistent with the provisions of clause (i)
above, the parties agree that any Contractor Terminal Facility used by
Continental, its Subsidiaries, or other aircraft operating under Continental’s
code (other than by Contractor) for scheduled flights, including
seasonally-scheduled flights and scheduled charter service, shall not be
Incremental Contractor Terminal Facilities, notwithstanding the availability of
alternative facilities for Continental's use, except that in the case of any
shared or common facilities, such as any baggage claim area, for which charges
are made based on the number of passengers, then such facilities shall be deemed
to be Incremental Contractor Terminal Facilities to the extent of such charges
as are attributable to the number of passengers on Scheduled Flights).”



            Section 1.2.     Amendment to Section 2(g) of the Master Facility
Agreement

      Section 2(g) of the Master Facility Agreement is hereby amended and
restated in its entirety to read as follows:

            “(g)      If Contractor shall make any payment pursuant to Section
2(e), which payment is in whole or in part in respect of facilities other than
(i) Contractor Non-Terminal Facilities or (ii) Incremental Contractor Terminal
Facilities, then Continental shall promptly reimburse Contractor for the portion
of such payment in respect of facilities other than Contractor Non-Terminal
Facilities or Incremental Contractor Terminal Facilities; provided that there
shall be no duplication of payment if, for example, Continental is a sublessee
of Contractor with respect to some or all of these facilities.  If Continental
shall make any payment pursuant to any lease, sublease or other agreement for
the use of Airport Facilities, which payment is in whole or in part in respect
of (A) Contractor Non-Terminal Facilities or (B) Incremental Contractor Terminal
Facilities, then Contractor shall promptly reimburse Continental for the portion
of such payment in respect of facilities other than Contractor Non-Terminal
Facilities or Incremental Contractor Terminal Facilities; provided that there
shall be no duplication of payment if, for example, Contractor is a sublessee of
Continental with respect to some or all of these facilities.”

            Section 1.3.     Amendment to Exhibits C and D of the Master
Facility Agreement

      Exhibit C of the Master Facility Agreement is hereby amended by deleting
the words “to

--------------------------------------------------------------------------------


which the Handling Company does not fly any flights” that appear in the third
line of the second full paragraph on page 2 thereof (and which paragraph begins
with the words “    Notwithstanding the foregoing, the Handling Company may”).
Exhibit D of the Master Facility Agreement is hereby amended by deleting the
words “, but only if the Carrier does not provide ground handling services to
the Handling Company at such airport” that appear in the fourth and fifth lines
of the second full paragraph on page 2 thereof (and which paragraph begins with
the words “The Carrier may elect”). It is acknowledged that the Schedules to the
Continental Ground Handling Agreement and the Contractor Ground Handling
Agreement may change from time to time in accordance with the terms of said
agreements and that any such changes heretofore made are not addressed in this
Agreement.



ARTICLE II.
MISCELLANEOUS



            Section 2.1.     Binding Effect; Assignment

      This Agreement and all of the provisions hereof shall be binding upon the
parties hereto and inure to the benefit of the parties hereto and their
respective successors and permitted assigns.  Except as specifically amended
hereby, the Master Facility Agreement shall remain in full force and effect and
is ratified in all respects by the parties hereto.  Neither this Agreement nor
any of the rights, interests or obligations hereunder shall be assigned by a
party hereto without the prior written consent of the other parties.



            Section 2.2.     Counterparts

      This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.  The Agreement may be executed by facsimile signature.



            Section 2.3.     Governing Law

      This Agreement shall be governed by and construed in accordance with the
laws of the State of Texas (excluding Texas choice-of-law principles that might
call for the application of the law of another jurisdiction) as to all matters,
including matters of validity, construction, effect, performance and remedies. 
Any action arising out of this Agreement or the rights and duties of the parties
arising hereunder may be brought, if at all, only in the state or federal courts
located in Harris County, Texas. 





(Signature Page Follows)

--------------------------------------------------------------------------------


            IN WITNESS WHEREOF, the parties hereto have caused this First
Amendment to Master Facility and Ground Handing Agreement to be duly executed
and delivered as of the date and year first written above.

CONTINENTAL AIRLINES, INC.

 

      By: /s/ Jeffery A. Smisek                                        

      Name:  Jeffery A. Smisek

      Title:  Executive Vice President

 

EXPRESSJET HOLDINGS, INC.

 

      By: /s/ Frederick S. Cromer                                   

      Name:  Frederick S. Cromer

      Title:  Vice President and Chief Financial Officer

 

EXPRESSJET AIRLINES, INC.

 

      By: /s/Frederick S. Cromer                        

      Name:  Frederick S. Cromer

      Title:  Vice President and Chief Financial Officer

--------------------------------------------------------------------------------